     ALLACCESS LAW GROUP
 1
      Irene Karbelashvili, State Bar Number 232223
 2    irene@allaccesslawgroup.com
      Irakli Karbelashvili, State Bar Number 302971
 3    irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Facsimile:     (408) 295-0142
 6
     Attorneys for LENA MACIAS, Plaintiff
 7
 8   James Cai (SBN 200189)
     Woody Wu (SBN 309317)
 9   SAC Attorneys, LLP
     1754 Technology Dr., Suite 122
10   San Jose, California, 95110
11   Telephone: (408) 436–0789
     Facsimile: (408) 436–0758
12
     Attorneys for Defendants
13
14   ZENH SAU VONG and SBK PHONE
     AND MONUMENT SERVICES INC.
15
16                                UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA
18
                                              SAN JOSE DIVISON
19
20
                                                      )   Case No. 19-cv-00572-NC
21
       LENA MACIAS,                                   )
22                                                    )   STIPULATION AND ORDER
                            Plaintiff,                )   DISMISSING ACTION WITH
23                                                    )   PREJUDICE
       ZENH SAU VONG, et al.                          )
24                                                    )
25                              Defendants.           )
                                                      )
26
27
28


                                        1
              STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
 1
            Plaintiff LENA MACIAS (“Plaintiff”) and Defendants ZENH SAU VONG and SBK
 2
     PHONE AND MONUMENT SERVICES INC. (collectively, “Defendants”) hereby stipulate
 3
     through their undersigned counsel that this action be dismissed in its entirety with prejudice
 4
     against Defendants pursuant to FRPC 41(a)(2) with each side her/its own attorneys’ fees, costs,
 5
     and litigation expenses. The parties further stipulate and request that the Court retain jurisdiction
 6
     over the agreement in accordance with the provisions of General Order No. 56.
 7
 8
                                                           Respectfully submitted,
 9
10   Dated: January 24, 2020                               /s/ Irakli Karbelashvili
                                                           Irakli Karbelashvili, Attorney for
11                                                         Plaintiff LENA MACIAS
12
13   Dated: January 24, 2020                               /s/ James Cai
                                                           James Cai, Attorney for
14                                                         Defendants ZENH SAU and SBK
                                                           PHONE AND MONUMENT SERVICE
15                                                         INC.,
16
17                                             Filer’s Attestation
              I, Irakli Karbelashvili, hereby attest that I received concurrence from defense counsel in
18   the filing of this document.
19
                                                   /s/ Irakli Karbelashvili
20                                                 Irakli Karbelashvili
21
22
23
24
25
26
27
28


                                         2
               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
 1
 2                                                ORDER

 3          Having reviewed the above stipulation, and good case having been shown, this action is

 4   dismissed with prejudice with each side bearing her/its own attorneys’ fees, costs, and litigation

 5   expenses. The Court retain jurisdiction over the settlement agreement.
                                                                             ISTRIC
                                                                        TES D      TC
 6
            IT SO ORDERED.                                            TA




                                                                                                 O
                                                                  S




                                                                                                  U
                                                                ED
 7




                                                                                                   RT
                                                            UNIT
                                                                                 T    ED
                                                                         GRAN
 8          Dated: January 28, 2020                               __________________________




                                                                                                       R NIA
 9                                                                United States Magistrate Judge

10                                                                                         . Cousins




                                                             NO
                                                                               thanael M
                                                                      Judge Na




                                                                                                       FO
11



                                                              RT




                                                                                                   LI
                                                                     ER


                                                                H




                                                                                                 A
12
                                                                          N                       C
                                                                                            F
                                                                              D IS T IC T O
13                                                                                  R
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         3
               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
